06/29/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0113



                                 No. DA 19-0113

STATE OF MONTANA,

             Plaintiff and Appellee,
v.

DARRELL DWAYNE SMITH,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 1, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 29 2020